Citation Nr: 0432297	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  00-05 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970, and was a member of the Army National Guard of 
the United States (ARNGUS)/ Tennessee Army National Guard 
(ARNG) from September 1977 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefit sought on 
appeal.  During the pendency of this appeal the RO granted an 
appealed claim for service connection for a heart disorder.  
That claim is therefore no longer before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection for hearing loss.  
The Board has determined that additional development is 
necessary prior to completion of its appellate review for the 
following reasons.  

The veteran maintains that his present bilateral hearing loss 
disability resulted from exposure to loud noise during his 
active military service.  Specifically, he has stated that he 
was exposed to loud noise in Vietnam from rockets, mortar 
fire, artillery, and from generators that were running 
constantly.  He stated that this caused or aggravated a 
hearing loss.  In his notice of disagreement, he stated that 
he did not know whether he had a hearing loss before going 
into the military, but that his hearing was worse after he 
was discharged, so it either happened in the military or was 
aggravated during service.  In his VA Form 9, the veteran 
stated that he was a radar operator working near artillery, 
and that two loud generators were used to power the radar.  
The veteran also stated that he worked as a mechanic in the 
Army National Guard from 1977 to 1997 and was thereby exposed 
to loud noise constantly.

Service medical records show that at the veteran's May 1968 
preinduction examination, the veteran reported no ear trouble 
or hearing loss.  At that time audiometric testing was 
conducted, which revealed the following pure tone thresholds 
at 500, 1,000, 2,000, and 4,000 Hz, respectively:  left ear, 
0, 0, 0, and 45; right ear, 5, 5, 5, 10.  The claims file 
contains no subsequent reports of any audiometric testing 
during the veteran's period of active duty from 1968 to 1970, 
and there is no report of an examination at discharge.

The veteran's DD Form 214 shows that the veteran had over 11 
months of foreign service and was assigned to USARPAC in the 
Republic of Vietnam.  His specialty title was CB/CM Radar 
Crewman.  His last duty assignment and major command was with 
HH and S Battery, 1st Battalion, 321st Artillery, U.S. Army, 
Vietnam (USARV).  

A September 2001 letter from the Director, Center for Unit 
Records Research, indicates that the veteran was a member of 
HH&S Battery, 1st Battalion, 321st Artillery from May 1969 to 
April 1970, and that he received the Bronze Star with "V" 
Device.  An associated unit history shows that during that 
period, the veteran's unit (1st Battalion, 321st Artillery) 
conducted artillery firing against enemy positions, and 
received incoming fire including from rockets, RPG, and 
mortar fire.

A report of separation and record of service shows that the 
veteran served in the Army National Guard of Tennessee from 
September 1977 to July 1997.  At his August 1977 enlistment 
examination, audiometric testing conducted revealed the 
following pure tone thresholds at 500, 1,000, 2,000, and 
4,000 Hz, respectively:  left ear, 10, 10, 10 and 70; right 
ear, 10, 10, 10, and 40.  Service medical records in the 
1980s and 1990s, through July 1996, show that audiometric 
testing during periodic examinations revealed pure tone 
thresholds that meet VA's regulatory requirements to be 
considered an impaired hearing disability for VA purposes.  
38 C.F.R. § 3.385.

In an August 1996 statement, Roy L. Seals, M.D., stated that 
he examined the veteran's ears and evaluated his hearing.  
Dr. Seals stated that the veteran reported a work history as 
a mechanic, which is a noisy environment.  Dr. Seals stated 
that the veteran had normal hearing in the speech frequencies 
with some high frequency sensorineural hearing loss in the 
frequencies higher than the speech frequencies.  Dr. Seals 
opined that the veteran's high frequency sensorineural 
hearing loss appears to be noise related, and that the 
veteran appears to have some noise induced hearing loss with 
possible early presbycusis.

A March 1997 memorandum from Army H&H Troop 278th Armored 
Cavalry Regiment, states that the veteran was a member of 
this headquarters serving as a CFV automotive mechanic, and 
as a military technician.  

A report of separation and record of service shows that while 
serving in the Army National Guard of Tennessee from 
September 1977 to July 1997, the veteran's  primary specialty 
titles consisted of BFV system mechanic and track vehicle 
mechanic.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Based on the foregoing, to ensure that the duty to assist has 
been met, a VA audiologic examination is necessary to 
determine the nature and etiology of any bilateral hearing 
loss, and would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); see also, Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In particular, an opinion as to whether the veteran's hearing 
loss is, as claimed, due to noise exposure during his active 
service in Vietnam.

Accordingly, the Board finds that additional development is 
required prior to a review of this claim.  See 38 U.S.C.A. § 
5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should request the veteran to 
"provide any evidence in his possession 
that pertains to the claim."  See 
38 C.F.R. § 3.159(b).

2.  The RO should schedule the veteran 
for a VA audiologic examination to 
determine the nature and etiology of any 
hearing loss.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, the examiner should 
explain why it is not feasible to 
respond.

For each ear, definitive findings and 
diagnoses should be made and recorded, to 
include pure tone audiometric thresholds, 
in decibels, for each of the frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 
hertz, as well as speech audiometry using 
the Maryland CNC testing (reported in 
percentages) for each ear.  After 
reviewing the available medical records 
and examining the appellant, the examiner 
should render comments specifically 
addressing the following question 
regarding each ear: If a hearing loss 
disability is diagnosed, and based upon 
an assessment of the entire record, is it 
at least as likely as not (probability of 
50 percent or better) that such disorder 
is the result of, or was increased by, 
injury or disease incurred during active 
service in Vietnam from May 1969 to April 
1970, to include conceded exposure to 
noise or acoustic trauma due to 
documented artillery fire, and/or 
generator noise.  In this connection the 
examiner should comment on opinions 
contained in the August 1996 statement 
from Roy L. Seals, MD.  

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims for 
service connection for hearing loss.  If 
the determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




